Citation Nr: 1311172	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  11-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Joseph A. Kinoshita, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to July 1952. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Honolulu, Hawaii.

In August 2011, the Veteran testified at a hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the Decision Review Officer clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  The Board, therefore, concludes that duty under Bryant was fulfilled. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for low back disability (on the merits) is remanded to the RO and is addressed in the Remand section of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Service connection for a low back disability was denied by the RO in July 1967; 
the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the July 1967 RO decision that denied service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1967 RO decision that denied the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  The evidence received since the July 1967 rating decision that denied service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens the claim of service connection for a low back disability.  Since the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve no useful purpose.

Claim to Reopen

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).
In this case, a July 1967 rating decision denied the claim of service connection for a low back disability.  The Veteran did not appeal that determination.  Because the Veteran did not submit a notice of disagreement with the July 1967 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2012).  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

However, if new and material evidence is presented or secured with respect to each claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the July 1967 rating decision, the evidence of record included the Veteran's service treatment records and a post-service examination report from a K. K. F., Ing, M.D., dated in June 1967. 

A June 1949 report of medical examination shows that clinical evaluation of the Veteran's spine was within normal limits.  While there was a history of arthritis at age eight noted, it did not reference the Veteran's low back and it was noted that there had been no recurrence.

An outpatient service treatment record dated in September 1951 shows that the Veteran was said to have fallen from a light pole and suffered abrasions to his arm, trunk, and face.  He had not been unconscious.  His wounds were cleaned and dressed and he was released.

A July 1952 separation report of medical examination shows that clinical evaluation of the Veteran's spine was within normal limits.  A history of arthritis five years earlier was noted, however, the low back was not identified.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirmed that the Veteran had gone to Signal School during service and had completed a major course as an installer repairman.

Following service, a June 1967 Certificate of Attending Physician from Dr. Ing shows that the Veteran was said to have felt sudden sharp pain in the low back while lifting heavy rubbish in April 1956.  The diagnosis was acute lumbosacral strain.  Ultrasonic therapy was given to the injured area, and examination revealed muscle spasm and limitation of motion.  The Veteran was said to have been completely asymptomatic at discharge about 12 days after admission.

Service connection was denied in July 1967 because it was concluded that the September 1951 treatment following the fall from a light pole had not referenced the low back; the Veteran's spine was observed as being normal at service separation; and the April 1956 treatment was for a post-service low back injury that had resolved as asymptomatic.

Thereafter, in October 2009, the Veteran submitted a request to reopen his claim of entitlement to service connection for a low back disability.  He indicated that following his discharge from service in 1952, he had applied for a job with the Hawaii Telephone company, but had been denied employment because X-rays had shown compression in his discs and bone deformity.  He noted his post-service treatment with Dr. Ing, and added that since that time, he had been treating with heat and the use of a belt.

A letter from D. S. McCaffrey, M.D., dated in April 2011, shows that he Veteran was said to have been diagnosed with chronic lumbosacral dysfunction with L4-5 and L5-S1 disc derangement with bilateral foraminal stenosis and spinal stenosis.  The Veteran was said to have injured himself during a fall from a telephone pole while working on active duty in the Army Signal Corps.  He was said to have fallen 20 to 30 feet to the ground injuring his back at the time.  He was noted to have been symptomatic from his back injury since that time, and had no intervening trauma since that injury.  Dr. McCaffrey concluded that based on the above information and definitive diagnostic imaging, as well as the Veteran's development of back pain directly associated with the fall, his lumbar disorder, which continued to cause pain and impairment to the present time, was directly related to this service incident.  Dr. McCaffrey added that this could be said to a high degree of medical certainty.

During his August 2011 hearing, the Veteran reiterated that he had been injured in a fall from a telephone pole during his active service in Taejon, Korea, in 1951.  He described that the fall caused abrasions to his chest, arms, nose, and chin, and that he also hit his head on the pole.  He added that he fell straight down and landed on his backside on the dirt below.  He was treated at a field hospital and released.  He also reiterated that following service, he had applied for a job with the Hawaii Telephone company, but was denied employment because of an existing disc deformity.  He then worked at for a bakery, a builder, and an insurance company.  He indicated that he had been symptomatic ever since service. 

The newly received evidence since the July 1967 decision includes the Veteran's testimony that he injured his back in a fall from a pole during his period of active service, and that his symptoms have continued ever since.  Additionally, the new evidence includes the medical opinion from Dr. McCaffrey that the Veteran's low back disability was related to his in-service incident.  As the evidence suggests that the Veteran's current low back disability is manifested as a result of his period of active service, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a low back disability.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and to this extent, the appeal is allowed.


REMAND

As sufficient new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability, the Board must now consider the matter on a de novo basis.

The Veteran has not been afforded a VA examination for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

As noted above, D. S. McCaffrey, M.D., diagnosed chronic lumbosacral dysfunction with L4-5 and L5-S1 disc derangement with bilateral foraminal stenosis and spinal stenosis and indicated that it was likely that this was due to service.  Dr. McCaffrey indicated that the Veteran had been symptomatic from his back injury in service to present, and had no intervening trauma since that injury.  He made no reference to the report by Dr. Ing of the Veteran's lifting incident in 1956 or of a review of the service treatment records, including the separation examination showing a normal spine.  The Board finds that a VA examination and opinion would be helpful in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, request all of the Veteran's treatment records from Dr. McCaffrey and associate them with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims folder, access to Virtual VA efolder, and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated.  The examiner should interview the Veteran and conduct a clinical examination with any necessary medical tests or studies.  

For any low back disability found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to service.  The examiner must provide a detailed medical rationale to support the opinion.  The examiner must address the service treatment records and the reports by Drs. Ing and McCaffrey.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The Veteran's reports may not be discounted solely on the absence of contemporaneous medical evidence.
 
3. After completing all development required to adjudicate the Veteran's claim, re-adjudicate the issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


